EXHIBIT 10.4b
SECOND LOAN MODIFICATION AGREEMENT
     This Second Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into as of February 18, 2011, and is effective as of
November 1, 2010, by and between SILICON VALLEY BANK, a California corporation,
with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at 275 Grove Street,
Suite 2-200, Newton, Massachusetts 02466 (“Bank”) and SOUNDBITE COMMUNICATIONS,
INC., a Delaware corporation, with its principal executive office located at 22
Crosby Drive, Bedford, Massachusetts 01730 (“Borrower”).
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of November 2, 2009,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of November 2, 2009, as amended by a certain First Loan Modification
Agreement dated as of March 8, 2010 (as amended and affected, the “Loan
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Loan Agreement.
2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.
3. DESCRIPTION OF CHANGE IN TERMS.
     A. Modifications to Loan Agreement.

  1   The Loan Agreement shall be amended by deleting the following, appearing
as Section 2.2 thereof:

“ 2.2 Overadvances. If, at any time, the Credit Extensions under Sections 2.1.1,
2.1.2, 2.1.3 and 2.1.4 exceed the lesser of either (a) the Revolving Line or
(b) the Borrowing Base, Borrower shall immediately pay to Bank in cash such
excess (the “Overadvance”). To the extent that the Overadvance exists as a
result of Bank decreasing the percentages of the Borrowing Base, or adjustment
of the criteria for Eligible Accounts, Borrower shall have two (2) Business Days
to pay such portion of the Overadvance.”
and inserting in lieu thereof the following:
“ 2.2 Overadvances. If, at any time, the Credit Extensions under Sections 2.1.1,
2.1.2, 2.1.3 and 2.1.4 exceed the Revolving Line, Borrower shall immediately pay
to Bank in cash such excess (the “Overadvance”).”

  2   The Loan Agreement shall be amended by deleting the following text,
appearing in Section 2.3(a) thereof:

1



--------------------------------------------------------------------------------



 



“Subject to Section 2.3(b), the principal amount outstanding under the Revolving
Line shall accrue interest at a floating per annum rate equal to one-half of one
percent (0.50%) above the Prime Rate.”
and inserting in lieu thereof the following:
“Subject to Section 2.3(b), the principal amount outstanding under the Revolving
Line shall accrue interest at the greater of (i) a floating per annum rate equal
to one-quarter of one percent (0.25%) above the Prime Rate and (ii) four and
one-quarter of one percent (4.25%).”

  3   The Loan Agreement shall be amended by deleting the following, appearing
as Section 5.3 thereof:

“ 5.3 Accounts Receivable. For any Eligible Account in any Borrowing Base
Certificate, all statements made and all unpaid balances appearing in all
invoices, instruments and other documents evidencing such Eligible Accounts are
and shall be true and correct and all such invoices, instruments and other
documents, and all of Borrower’s Books are genuine and in all respects what they
purport to be. All sales and other transactions underlying or giving rise to
each Eligible Account shall comply in all material respects with all applicable
laws and governmental rules and regulations. Borrower has no knowledge of any
actual or imminent Insolvency Proceeding of any Account Debtor whose accounts
are an Eligible Account in any Borrowing Base Certificate. To the best of
Borrower’s knowledge, all signatures and endorsements on all documents,
instruments, and agreements relating to all Eligible Accounts are genuine, and
all such documents, instruments and agreements are legally enforceable in
accordance with their terms.”
and inserting in lieu thereof the following:
“ 5.3 Intentionally Omitted.”

  4   The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.2 thereof:

“ (b) Within thirty (30) days after the last day of each month in which Credit
Extensions made pursuant to Section 2.1.1 are outstanding or in which any such
Credit Extensions have been requested, deliver to Bank a duly completed
Borrowing Base Certificate signed by a Responsible Officer, with aged listings
of accounts receivable and accounts payable (by invoice date).”
and inserting in lieu thereof the following:
“ (b) Intentionally omitted.”

  5   The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.2 thereof:

“ (d) Upon the occurrence of the first request for an Advance pursuant to
Section 2.1.1, allow Bank to audit Borrower’s Collateral at Borrower’s expense.
Such audits shall be conducted no more often than once every twelve (12) months
unless a Default or an Event of Default has occurred

2



--------------------------------------------------------------------------------



 



and is continuing. Borrower hereby acknowledges that the first such audit will
be conducted within sixty (60) days after the date on which Borrower requests
the first Advance pursuant to Section 2.1.1. The charge for each audit shall not
exceed Eight Hundred Fifty Dollars ($850.00) (or such higher amount as shall
represent Bank’s then-current standard charge for the same), per person per day,
plus out of pocket expenses.”
and inserting in lieu thereof the following:
“ (d) After the occurrence of an Event of Default, Bank may audit Borrower’s
Collateral, including, but not limited to, Borrower’s Accounts at Borrower’s
expense and at Bank’s sole and exclusive discretion and without notification and
authorization from Borrower.”

  6   The Loan Agreement shall be amended by deleting the following text,
appearing in Section 6.7 thereof:

“ (b) Minimum Quarterly Net Revenue. For the quarter ended June 30, 2009, and as
of the last day of each quarter thereafter, Borrower shall have quarterly net
revenue of at least the greater of (i) Nine Million Dollars ($9,000,000.00), and
(ii) seventy-five percent (75.0%) of Borrower’s board-approved operating plan.”
and inserting in lieu thereof the following:
“ (b) Minimum Quarterly Net Revenue. Borrower shall have quarterly net revenue
of at least (i) for the quarters ended June 30, 2009, September 30, 2009,
December 31, 2009, March 31, 2010, June 30, 2010 and September 30, 2010, the
greater of (A) Nine Million Dollars ($9,000,000.00), and (B) seventy-five
percent (75.0%) of Borrower’s board-approved operating plan, and (ii) for the
quarter ending December 31, 2010, and as of the last day of each quarter
thereafter, Nine Million Dollars ($9,000,000.00).”

  7   The Loan Agreement shall be amended by inserting the following new
definition, appearing alphabetically in Section 13.1 thereof:

“ “Overadvance” is defined in Section 2.2.”

  8   The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

“ “Borrowing Base” is eighty percent (80.0%) of Eligible Accounts, as determined
by Bank from Borrower’s most recent Borrowing Base Certificate; provided,
however, that Bank, upon notice to Borrower, may decrease the foregoing
percentage in its good faith business judgment based on events, conditions,
contingencies, or risks which, as determined by Bank may adversely affect
Collateral.”
“ “Borrowing Base Certificate” is that certain certificate in the form attached
hereto as Exhibit C.”
“ “Eligible Accounts” are Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in

3



--------------------------------------------------------------------------------



 



Section 5.3. Bank reserves the right, at any time and from time to time after
the Effective Date, and upon notice to Borrower, to adjust any of the criteria
set forth below and to establish new criteria in its good faith business
judgment. Unless Bank agrees otherwise in writing, Eligible Accounts shall not
include:
     (a) Accounts for which the Account Debtor has not been invoiced;
     (b) Accounts that the Account Debtor has not paid within ninety (90) days
of invoice date;
     (c) Accounts owing from an Account Debtor, fifty percent (50%) or more of
whose Accounts have not been paid within one hundred twenty days (120) days of
invoice date;
     (d) Accounts with credit balances over one hundred twenty (120) days from
invoice date;
     (e) Accounts owing from an Account Debtor, including Affiliates, whose
total obligations to Borrower exceed twenty-five percent (25%) of all Accounts,
for the amounts that exceed that percentage, unless Bank approves in writing;
provided that with respect to the Accounts of NCO, such percentage shall be
thirty-five percent (35%);
     (f) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States;
     (g) Accounts owing from an Account Debtor which is a federal, state or
local government entity or any department, agency, or instrumentality thereof;
     (i) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise — sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts), with the exception of customary credits,
adjustments and/or discounts given to an Account Debtor by Borrower in the
ordinary course of its business;
     (j) Accounts for demonstration or promotional equipment, or in which goods
are consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on
approval”, “bill and hold”, or other terms if Account Debtor’s payment may be
conditional;
     (k) Accounts for which the Account Debtor is Borrower’s Affiliate, officer,
employee, or agent;
     (l) Accounts in which the Account Debtor disputes liability or makes any
claim (but only up to the disputed or claimed amount), or if the Account Debtor
is subject to an Insolvency Proceeding, or becomes insolvent, or goes out of
business;

4



--------------------------------------------------------------------------------



 



     (m) Accounts owing from an Account Debtor with respect to which Borrower
has received Deferred Revenue (but only to the extent of such deferred revenue);
     (n) Accounts for which Bank in its good faith business judgment determines
collection to be doubtful; and
     (o) other Accounts Bank deems ineligible, after consultation with Borrower,
in the exercise of its good faith business judgment.”

  9   The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

“ “Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
Borrowing Base minus (b) the amount of all outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit) plus an amount equal to the
Letter of Credit Reserves, minus (c) the FX Reduction Amount, and minus (d) the
outstanding principal balance of any Advances (including any amounts used for
Cash Management Services).”
“ “Quick Assets” is, on any date, Borrower’s unrestricted cash, Eligible
Accounts, and investments with maturities of fewer than twelve (12) months
determined according to GAAP.”
“ “Revolving Line Maturity Date” is November 1, 2010.”
and inserting in lieu thereof the following:
“ “Availability Amount” is (a) the Revolving Line, minus (b) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) plus an amount equal to the Letter of Credit Reserves, minus (c) the FX
Reduction Amount, and minus (d) the outstanding principal balance of any
Advances (including any amounts used for Cash Management Services).”
“ “Quick Assets” is, on any date, Borrower’s unrestricted cash, net billed
accounts receivable, and investments with maturities of fewer than twelve
(12) months determined according to GAAP.”
“ “Revolving Line Maturity Date” is February 18, 2013.” [2 YEARS FROM THE DATE
OF THIS LOAN MODIFICATION AGREEMENT — TO BE INSERTED AT CLOSING]

  10   The Borrowing Base Certificate appearing as Exhibit C to the Loan
Agreement is hereby deleted in its entirety.     11   The Compliance Certificate
appearing as Exhibit D to the Loan Agreement is hereby replaced with the
Compliance Certificate attached as Schedule 1 hereto.

4. FEES. Borrower shall pay to Bank a modification fee equal to Fifteen Thousand
Dollars ($15,000.00), which fee shall be deemed fully earned as of the date
hereof, and shall be due and payable as follows: (a) Seven Thousand Five Hundred
Dollars ($7,500.00) is due and payable on the date hereof, and (b) Seven
Thousand Five Hundred Dollars ($7,500.00) is due and payable upon the earlier to
occur of (i) the date that is one (1) year from the

5



--------------------------------------------------------------------------------



 



date of this Loan Modification Agreement, (ii) early termination of the Loan
Agreement, or (iii) an Event of Default. Borrower shall also reimburse Bank for
all legal fees and expenses incurred in connection with this amendment to the
Existing Loan Documents.
5. RATIFICATION OF PERFECTION CERTIFICATE. Borrower hereby ratifies, confirms
and reaffirms, all and singular, the terms and disclosures contained in a
certain Perfection Certificate dated as of November 2, 2009 between Borrower and
Bank, and acknowledges, confirms and agrees the disclosures and information
Borrower provided to Bank in the Perfection Certificate have not changed, as of
the date hereof.
6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.
8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
[The remainder of this page is intentionally left blank]

6



--------------------------------------------------------------------------------



 



     This Loan Modification Agreement is executed as a sealed instrument under
the laws of the Commonwealth of Massachusetts as of the date first written
above.

             
BORROWER:
      BANK:      
SOUNDBITE COMMUNICATIONS, INC.
      SILICON VALLEY BANK      
By: /s/ Robert C. Leahy
 
      By: /s/ Thomas E. Kelly
 
   
Name: Robert C. Leahy
      Name: Thomas E. Kelly    
Title: CFO & COO
      Title: Vice President    

     The undersigned, SOUNDBITE COMMUNICATIONS SECURITIES CORPORATION, a
Massachusetts corporation (“Guarantor”) hereby: (a) ratifies, confirms and
reaffirms, all and singular, the terms and conditions of (i) a certain
Unconditional Guaranty of the obligations of Borrower to Bank dated as of
November 2, 2009 (as amended, the “Guaranty”), and (ii) a certain Security
Agreement by Guarantor in favor of Bank dated as of November 2, 2009 (as
amended, the “Security Agreement”); (b) acknowledges, confirms and agrees that
the Guaranty and Security Agreement shall remain in full force and effect and
shall in no way be limited by the execution of this Loan Modification Agreement
or any other documents, instruments and/or agreements executed and/or delivered
in connection herewith; and (c) acknowledges, confirms and agrees that the
obligations of Borrower to Bank under the Guaranty include, without limitation,
all Obligations of Borrower to Bank under the Loan Agreement, as amended by this
Loan Modification Agreement.

                  SOUNDBITE COMMUNICATIONS SECURITIES CORPORATION
 
           
 
  By:
Name:   /s/ Robert C. Leahy
 
Robert C. Leahy    
 
  Title:   CFO & COO    

7



--------------------------------------------------------------------------------



 



SCHEDULE 1
EXHIBIT D
COMPLIANCE CERTIFICATE

TO: SILICON VALLEY BANK
FROM: SOUNDBITE COMMUNICATIONS, INC.   Date:                    

     The undersigned authorized officer of SoundBite Communications, Inc.
(“Borrower”) certifies in such capacity that under the terms and conditions of
the Loan and Security Agreement between Borrower and Bank (as amended, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Bank. Attached are the
required documents supporting the certification. The undersigned certifies that
these are prepared in accordance with GAAP consistently applied from one period
to the next except as explained in an accompanying letter or footnotes. The
undersigned acknowledges that no borrowings may be requested at any time or date
of determination that Borrower is not in compliance with any of the terms of the
Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.

          Reporting Covenant   Required   Complies
Compliance Certificate
  Within five (5) days of filing 10-Q with SEC, but no later than 45 days after
quarter end   Yes     No
Board Projections
  Annually and within 45 days of approval   Yes     No
10-Q
  Within five (5) days of filing with SEC, but no later than 45 days after
quarter end   Yes     No
8-K
  Within five (5) days of filing with SEC   Yes     No
10-K, together with an unqualified opinion
  Within five (5) days of filing with SEC, but no later than 90 days after year
end   Yes     No

                          Financial Covenant   Required   Actual   Complies
Maintain on a Quarterly Basis:
                       
Adjusted Quick Ratio
    2.0:1.0       ____:1.0     Yes     No
Minimum Quarterly Net Revenue
  $ 9,000,000     $ ________     Yes     No

     The following financial covenant analyses and information set forth in
Schedule 1 attached hereto are true and accurate as of the date of this
Certificate.

8



--------------------------------------------------------------------------------



 



     The following are the exceptions with respect to the certification above:
(If no exceptions exist, state “No exceptions to note.”)
     
 
     
 
     
 

                  SoundBite Communications, Inc.   BANK USE ONLY    
 
                        Received by:    
 
         
 
   
 
          AUTHORIZED SIGNER     By:       Date:    
 
 
 
     
 
    Name:       Verified:    
 
 
 
     
 
AUTHORIZED SIGNER     Title:       Date:    
 
 
 
     
 
            Compliance Status:                              Yes     No    

9



--------------------------------------------------------------------------------



 



Schedule 1 to Compliance Certificate
Financial Covenants of Borrower
Dated: ____________________
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall control.
I. Adjusted Quick Ratio (Section 6.7(a))

Required:   2.0:1.0

Actual:   __:1.0

                           No, not in compliance                        Yes, in
compliance

II. Minimum Quarterly Net Revenue (Section 6.7(b))

Required:   $9,000,000.00

Actual:   $_________

                           No, not in compliance                        Yes, in
compliance

10